Per Curiam.
The instructions to tbe jury, excepted to by tbe plaintiff, as to tbe risks assumed by a passenger upon a mixed train, are in *766accordance with, tbe principles laid down in Marable v. R. R., 142 N. C., 563, and in many other cases.
Tbe question discussed in tbe brief as to tbe correctness of tbe charge upon tbe burden of proof as to negligence is not presented by' any exception or assignment of error, and therefore cannot be considered.
Tbe correct rule in regard thereto is stated in Barnes v. R. R., 168 N. C., 667.
No error.